 1   Laura L. Ho (SBN 173179)
     lho@gbdhlegal.com
 2   Anne Bellows (SBN 293722)
     abellows@gbdhlegal.com
 3   Beth Holtzman (SBN 316400)
     bholtzman@gbdhlegal.com
 4   GOLDSTEIN, BORGEN, DARDARIAN & HO
     300 Lakeside Drive, Suite 1000
 5   Oakland, CA 94612
     (510) 763-9800; (510) 835-1417 (Fax)
 6
     Attorneys for Plaintiffs and Relators
 7   (Additional Counsel listed on the following page)

 8   Joseph A. Salazar Jr. (SBN 169551)
     Joe.Salazar@lewisbrisbois.com
 9   LEWIS BRISBOIS BISGAARD & SMITH LLP
     2020 West El Camino Avenue, Suite 700
10   Sacramento, CA 95833
     (916) 564-5400; (916) 564-5444 (Fax)
11
     Attorney for Defendants
12

13                                      UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
14                                          SACRAMENTO DIVISION
15
     UNITED STATES OF AMERICA, ex rel.                        Case No.: 2:15-CV-0799 KJM-DB
16   DENIKA TERRY, ROY HUSKEY III, and
     TAMERA LIVINGSTON, and each of them for                  CLASS ACTION
17   themselves individually, and for all other persons
     similarly situated and on behalf of the UNITED           JOINT STIPULATION AND ORDER FOR
18   STATES OF AMERICA                                        APPOINTMENT OF CLASS COUNSEL

19              Plaintiffs/Relators,                          Before: Hon. Kimberly Mueller

20   vs.                                                      Trial Date:   None Set

21   WASATCH ADVANTAGE GROUP, LLC,
     WASATCH PROPERTY MANAGEMENT, INC.,
22   WASATCH POOL HOLDINGS, LLC,
     CHESAPEAKE COMMONS HOLDINGS, LLC,
23   LOGAN PARK APARTMENTS, LLC, LOGAN
     PARK APARTMENTS, LP, and DOES 1-30,
24
                Defendants.
25

26

27

28

                                  STIPULATION AND ORDER FOR APPOINTMENT OF CLASS COUNSEL
                                               CASE NO. 2:15-CV-0799 KJM-DB
     732951.9
 1   Andrew Wolff (SBN 195092)
     andrew@awolfflaw.com
 2   Tony Ruch (SBN 242717)
     LAW OFFICES OF ANDREW WOLFF, PC
 3   1615 Broadway, 4th Floor
     Oakland, CA 94612
 4   (510) 834-3300; (510) 834-3377 (Fax)

 5   Jesse Newmark (SBN 247488)
     jessenewmark@centrolegal.org
 6   Micaela Alvarez (SBN 319908)
     malvarez@centrolegal.org
 7   CENTRO LEGAL DE LA RAZA
     3022 International Blvd., Suite 410
 8   Oakland, CA 94601
     (510) 437-1863; (510) 437-9164
 9
     Attorneys for Plaintiffs and Relators
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                              STIPULATION AND ORDER FOR APPOINTMENT OF CLASS COUNSEL
                                           CASE NO. 2:15-CV-0799 KJM-DB
     732951.9
 1              Plaintiffs Denika Terry, Roy Huskey III, and Tamara Livingston (“Plaintiffs”) and Defendants

 2   Wasatch Advantage Group, LLC, Wasatch Property Management, Inc., Wasatch Pool Holdings, LLC,

 3   Chesapeake Commons Holdings, LLC, Logan Park Apartments, LLC, and Logan Park Apartments,

 4   LLP (“Defendants”) (collectively, the “Parties”), by and through their respective counsel, hereby

 5   stipulate, pursuant to Local Rule 143, to appoint the law firm, Goldstein, Borgen, Dardarian & Ho

 6   (“GBDH”) as class counsel in this matter and jointly request that the Court approve this stipulation:

 7              WHEREAS, on July 30, 2018, this Court granted Plaintiffs’ motion for class certification as to

 8   the Rule 23(b)(3) class and granted Plaintiffs’ motion for class certification as to the Rule 23(b)(2)

 9   class.

10              WHEREAS, this Court previously appointed Centro Legal de la Raza and the Law Offices of

11   Andrew Wolff, PC as class counsel on July 30, 2018.

12              WHEREAS, Plaintiffs wish to have the law firm of Goldstein, Borgen, Dardarian & Ho

13   (“GBDH”) appointed as class counsel in order to bring additional resources and expertise to the

14   litigation of their class action.

15              WHEREAS, the Declaration of Laura L. Ho, filed herewith, sets forth her experience and

16   expertise in class action litigation, as well as GBDH’s history of prosecuting class actions.

17              WHEREAS, Defendants consent to the appointment of GBDH as class counsel.

18              WHEREAS, under Rule 23(c)(1)(B) and Rule 23(g), a court appoints class counsel based on a

19   variety of factors, including the work counsel has done in identifying or investigating potential claims

20   in the action; counsel’s experience in handling class actions, other complex litigation, and the types of

21   claims asserted in the action; counsel’s knowledge of the applicable law; and the resources that counsel

22   will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A). The Declaration of Laura L. Ho

23   filed in support of this stipulation provides further evidence demonstrating that Plaintiffs’ new counsel

24   have considerable experience in class actions, are qualified to represent the proposed class, and can be

25   expected to perform their responsibilities adequately in light of that experience, the record to date in

26   this case, and related considerations.

27

28
                                                           1
                                 STIPULATION AND ORDER FOR APPOINTMENT OF CLASS COUNSEL
                                              CASE NO. 2:15-CV-0799 KJM-DB
     732951.9
 1              WHEREAS, since being retained, GBDH has been working closely with Centro Legal de la

 2   Raza and the Law Offices of Andrew Wolff, PC to litigate this case in an effective manner. See Ho

 3   Decl. ¶ 5.

 4              WHEREAS, proposed class counsel are experienced in handling class actions and other

 5   complex litigation, including with regard to housing. See Ho Decl. ¶¶ 2-4.

 6              WHEREAS, proposed class are knowledgeable of the applicable law. The declaration

 7   submitted in support of this stipulation demonstrates that Plaintiffs’ counsel have expertise in class

 8   actions, housing, and consumer law, and are capable of adequately representing Plaintiffs in the

 9   prosecution of this class action. See Ho Decl. ¶¶ 2-4.

10              WHEREAS, GBDH will commit sufficient resources to represent the class. GBDH, along with

11   co- counsel, are advancing costs for this class action. Such a mechanism for funding litigation is

12   appropriate in a case such as this. See, e.g., Irwin v. Mascott, 96 F. Supp. 2d 968 (N.D. Cal. 1999).

13   See Ho Decl. ¶ 6.

14              WHEREAS, GBDH meets the standard for adequacy because plaintiffs and their new counsel

15   have no interest which is antagonistic to the interests of the class, but rather share a common interest in

16   challenging Defendants’ unlawful actions. See Ho Decl. ¶ 7.

17              WHEREAS, GBDH has been found adequate to represent classes of individuals in numerous

18   cases. See Ho Decl. ¶¶ 3, 6 & Ex. A.

19              WHEREAS, the appointment of additional class counsel is appropriate given the magnitude

20   and scope of the litigation. The appointment of GBDH is reasonably necessary and appropriate to

21   effectively represent the class. The use of multiple law firms in large scale class action is routine. See

22   Ellis v. Costco Wholesale Corp., -- F. Supp. 2d --, 2012 WL 4371817, *55 (N.D. Cal. Sept. 25, 2012)

23   (appointing five law firms as class counsel in gender discrimination case).

24              THEREFORE, the Parties stipulate that the Court enter the following order:

25              The law firm of Goldstein, Borgen, Dardarian & Ho is adequate to serve as class counsel and

26   are hereby appointed as Class Counsel for the Classes previously certified by this Court on July 30,

27   2018.

28
                                                          2
                                STIPULATION AND ORDER FOR APPOINTMENT OF CLASS COUNSEL
                                             CASE NO. 2:15-CV-0799 KJM-DB
     732951.9
 1

 2    Dated: May 15, 2019                          Respectfully submitted,

 3                                                 GOLDSTEIN, BORGEN, DARDARIAN & HO

 4
                                                   /s/Laura L. Ho
 5                                                 Laura L. Ho
 6                                                 Attorneys for Plaintiff and Relators
 7    Dated: May 15, 2019                          Respectfully submitted,
 8                                                 LAW OFFICES OF ANDREW WOLFF, PC
 9
                                                   /s/Andrew Wolff (as authorized on May 15, 2019)
10                                                 Andrew Wolff
11                                                 Attorneys for Plaintiff and Relators
12    Dated: May 15, 2019                          Respectfully submitted,
13                                                 CENTRO LEGAL DE LA RAZA
14
                                                   /s/Jesse Newmark (as authorized on May 15, 2019)
15                                                 Jesse Newmark
16                                                 Attorneys for Plaintiff and Relators
17    Dated: May __, 2019                          Respectfully submitted,
18                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
19

20
                                                   Joseph A. Salazar Jr.
21
                                                   Attorneys for Defendants
22

23
                IT IS SO ORDERED.
24

25   DATED: May 21, 2019.
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                      3
                             STIPULATION AND ORDER FOR APPOINTMENT OF CLASS COUNSEL
                                          CASE NO. 2:15-CV-0799 KJM-DB
     732951.9
